
	
		I
		112th CONGRESS
		1st Session
		H. R. 3212
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2011
			Mr. Thornberry (for
			 himself, Mr. Donnelly of Indiana, and
			 Mr. Ross of Arkansas) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  restore State authority to waive for certain facilities the 35-mile rule for
		  designating critical access hospitals under the Medicare
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 CAH Designation Waiver Authority Act
			 of 2011.
		2.Restoring State
			 Authority to Waive the 35-mile rule for Medicare Critical Access Hospital
			 designationsSection
			 1820(c)(2) of the Social Security Act (42 U.S.C. 1395i–4(c)(2)) is
			 amended—
			(1)in subparagraph
			 (B)(i)(II), by inserting or, subject to subparagraph (F), on or after
			 the date of enactment of the CAH Designation Waiver Authority Act of
			 2011 after January 1, 2006,; and
			(2)by adding at the
			 end the following new subparagraph:
				
					(F)Limitations for
				certain new designationsA
				State may not use the authority under subparagraph (B)(i)(II) to designate a
				facility as a critical access hospital on or after the date of enactment of the
				CAH Designation Waiver Authority Act of 2011 unless each of the following
				requirements is met:
						(i)As
				of the date of the enactment of the CAH Designation Waiver Authority Act of
				2011, the facility was assigned a Medicare provider number as an acute
				inpatient hospital.
						(ii)The Secretary determines that such
				designation would not result in the total number of facilities that have been
				designated as critical access hospitals in all States on or after the date of
				enactment of the CAH Designation Waiver Authority Act of 2011 using the
				authority under subparagraph (B)(i)(II) being greater than a number equal to 10
				percent of the total number of acute inpatient hospitals that were designated
				as critical access hospitals in all States as of March 31,
				2011.
						.
			
